DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This is in response to communication files on 11/09/20 in which claims 1-20 are pending.

Response to Arguments
2.	 Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

4.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2018/0052573 to Comertoglu et al in view of U.S. Publication No. 2015/0161681 to Maes et al and further in view of U.S. Publication No. 2013/0185196 to Kadur et al.

a. 	As per claim 1, Comertoglu et al teaches a method, comprising: receiving a selection that identifies a backend service having an existing interface (See paragraph [0015 and 0029]); file hosting service]).  Furthermore, Comertoglu clearly teaches wherein the automated session comprises engaging with the customer in a conversation over the messaging platform using the communication mode to identify the customer interaction (See paragraph [0021, 0027-0028, 0033, 0038], bot 164 illustratively includes a reactive system 170, a proactive system 172, user interface generation logic).  However, Comertoglu fails to explicitly teach translating between the communication mode used by the customer and the existing interface by intercepting calls made to the existing interface by the customer interaction and interacting with the backend service through the existing interface based on the calls and on behalf of the customer and completing a purchase with an enterprise associated with the backend service based on the engaging of the customer in the automated session, and the interacting with the backend service. 
	Maes et al teaches and translating between the communication mode used by the customer and the existing interface by intercepting calls made to the existing interface by the customer interaction (See paragraph [0089]) and interacting with the backend service through the existing interface based on the calls and on behalf of the customer (See paragraph [0046]).

		However, Comertoglu et al in view of Maes et al fails to explicitly teach completing a purchase with an enterprise associated with the backend service based on the engaging of the customer in the automated session, and the interacting with the backend service.
		Kadur et al teaches completing a purchase with an enterprise associated with the backend service based on the engaging of the customer in the automated session, and the interacting with the backend service  (See paragraph [0018, 0048 and 0085]).
		It would have been obvious to one with ordinary skill in the art to incorporate the teaching of Kadur et al in the claimed invention of Comertoglu et al in view of Maes et al in order to provide various interactive channels for customer sales and services (See paragraph [0002])

b. 	As per claim 2, Comertoglu et al in view of Maes et al and further in view of Kadur et al teaches the claimed invention as described above.  Furthermore, Comertoglu et al teaches wherein receiving further includes providing a web interface over a network connection to a registering enterprise for processing the assistance integrator (See paragraph [0016 and 0018]).

c. 	As per claim 3, Comertoglu et al in view of Maes et al and further in view of Kadur et al teaches the claimed invention as described above.  Furthermore, Comertoglu et al wherein providing further includes identifying an Application Programming Interface (API) for 

d. 	As per claim 4, Comertoglu et al in view of Maes et al and further in view of Kadur et al teaches the claimed invention as described above.  Furthermore, Comertoglu et al wherein obtaining further includes identifying the mode of activation as one or both of: automated voice and written text (See paragraph [0061 and 0071]). 

e.	As per claim 5, Comertoglu et al in view of Maes et al and further in view of Kadur et al teaches the claimed invention as described above.  Furthermore, Comertoglu et al wherein identifying further includes setting a language for the automated voice and the written text in response to a second selection through the web interface from the registering enterprise (See paragraph [0024]).

f. 	As per claim 6, Comertoglu et al in view of Maes et al and further in view of Kadur et al teaches the claimed invention as described above.  Furthermore, Comertoglu et al wherein configuring and activating further includes activating at least one automated chat or voice bot over the messaging platform for interaction with the assistance integrator (See paragraph [0058 and 0137]). 

g. 	As per claim 7, Comertoglu et al in view of Maes et al and further in view of Kadur et al teaches the claimed invention as described above.  Furthermore, Comertoglu et al receiving a 

h. 	As per claim 8, Comertoglu et al in view of Maes et al and further in view of Kadur et al teaches the claimed invention as described above.  Furthermore, Comertoglu et al wherein receiving further includes identifying an action to process with the backend service from the translated message (See paragraph [0021 and 0024]).

i. 	As per claim 9, Comertoglu et al in view of Maes et al and further in view of Kadur et al teaches the claimed invention as described above.  Furthermore, Comertoglu et al wherein identifying further includes processing the API to communicate the action for processing by the backend service (See paragraph [0052]).

j. 	As per claim 10, Comertoglu et al in view of Maes et al and further in view of Kadur et al teaches the claimed invention as described above.  Furthermore, Comertoglu et al acquiring a response from the backend service as a result from the backend service processing the communicated action (See paragraph [0052]).

k. 	As per claim 11, Comertoglu et al in view of Maes et al and further in view of Kadur et al teaches the claimed invention as described above.  Furthermore, Comertoglu et al wherein acquiring further includes translating the result in a format that can be processed by the automated chat or voice bot for delivery to the customer during the automated session in the automated voice or written text using the set language (See paragraph [0023 and 0047]). 

l. 	As per claim 12, Comertoglu et al in view of Maes et al teaches the claimed invention as described above.  Furthermore, Comertoglu et al teaches wherein identifying further includes providing the translated message to a natural language processing service for processing to identify an intention of the customer from the translated message and mapping the intention to the action (See paragraph [0023, 0047 and 0140]). 

m. 	As per claim 13, Comertoglu et al teaches comprising: engaging a customer in an automated session over a messaging platform (See paragraph [0020 and 0030]) using a communication mode provided by the messaging platform (See paragraph [0021]) wherein the automated session comprises engaging with the customer in a conversation over the messaging platform using the communication mode (See paragraph [0021, 0027-0028, 0033, 0038], bot 164 illustratively includes a reactive system 170, a proactive system 172, user interface generation logic ); translating a message received from the customer during the automated session into a translated message, wherein the message obtained in the communication mode (See paragraph [0021, 0024, 0030 and 0049]); deriving an intention of the customer from the translated message; (See paragraph [0030]); and).  Furthermore, Comertoglu teaches mapping by a proxy the process to a backend service, the intention to an action for processing by an existing interface of the by a backend (See paragraph [0024, 0049-0050], identify the particular steps to take in order to perform the desired action). However, Comertoglu et al fails to teach mapping by a proxy the process to a backend service,  the intention to an action for processing by an existing interface of the by a backend service  by intercepting calls made to the existing interface and providing, by the proxy, the action to the existing interface of the backend service 
	Maes et al teaches mapping by a proxy the process to a backend service, the intention to an action for processing by an existing interface of the by a backend service by intercepting calls made to the existing interface (See paragraph [0097]) and  providing, by the proxy, the action to the existing interface of the backend service for processing on behalf of the customer by interacting with the backend service through the existing interface on behalf of the customer (See paragraph [0025, 0028 and 0046-0047]).
	It would have been obvious to one with ordinary skill in the art to incorporate the teaching of Maes et al in the claimed invention of Comertoglu in order to present offering to various client devices used by customers (See paragraph [0025]).  
	However, Comertoglu in view of Maes et al fails to teach identifying the intention as a transaction associated with purchasing a good or a service with an enterprise and completing a purchase of the good or service with the enterprise.
		Kadur et al teaches identifying the intention as a transaction associated with purchasing a good or a service with an enterprise and completing a purchase of the good or service with the enterprise (See paragraph [0018, 0048 and 0085]).
		It would have been obvious to one with ordinary skill in the art to incorporate the teaching of Kadur et al in the claimed invention of Comertoglu et al in view of Maes et al in order to provide various interactive channels for customer sales and services (See paragraph [0002]).


o. 	As per claim 15, Comertoglu et al in view of Maes et al teaches the claimed invention as described above.  Furthermore, Comertoglu et al teaches wherein deriving further includes providing the message to a natural language processing service to identify the intention (See paragraph [0043 and 0047]). 

p. 	As per claim 16, Comertoglu et al in view of Maes et al teaches the claimed invention as described above.  Furthermore, Comertoglu et al teaches receiving a result back from the existing interface of the backend service in response to the backend service processing the action (See paragraph [0052]).

q. 	As per claim 17, Comertoglu et al in view of Maes et al teaches the claimed invention as described above.  Furthermore, Comertoglu et al teaches wherein receiving the result back further includes translating the result provided by the existing interface into a format recognized by the messaging platform and delivering the result to the customer during the automated session (See paragraph [0021]). 

r. 	As per claim 18, Comertoglu et al teaches a system (SST), comprising: a server (See paragraph [0015]) including at least one hardware processor and a non-transitory computer-bot 164 illustratively includes a reactive system 170, a proactive system 172, user interface generation logic). However, Comertoglu et al fails to teach (iv)map the intention to an action for processing by the existing interface of the backend service associated with the enterprise that and (v) process an Application Programming Interface (API) for the backend service to cause the existing interface backend service to process the action on behalf of the customer.  Furthermore, Comertoglu fails to teach identify the intention as a purchase transaction for a good or a service of an enterprise and complete the purchase transaction for the good or the service by the interacting with the backend service through the existing interface on behalf of the customer.
	Maes et al teaches map the intention to an action for processing by the existing interface of the backend service  that incepts calls made to the existing interface (See paragraph [0023, 0044 and 0054]) and (v) process an Application Programming Interface (API) for the backend 
	It would have been obvious to one with ordinary skill in the art to incorporate the teaching of Maes et al in the claimed invention of Comertoglu in order to present offering to various client devices used by customers (See paragraph [0025]).  
	However, Comertoglu in view of Maes et al fails to teach identify the intention as a purchase transaction for a good or a service of an enterprise and complete the purchase transaction for the good or the service by the interacting with the backend service through the existing interface on behalf of the customer.
	Kadur et al teaches identify the intention as a purchase transaction for a good or a service of an enterprise and complete the purchase transaction for the good or the service by the interacting with the backend service through the existing interface on behalf of the customer  (See paragraph [0018, 0048 and 0085]).
		It would have been obvious to one with ordinary skill in the art to incorporate the teaching of Kadur et al in the claimed invention of Comertoglu et al in view of Maes et al in order to provide various interactive channels for customer sales and services (See paragraph [0002]).

s. 	As per claim 19, Comertoglu et al in view of Maes et al teaches the claimed invention as described above.  Furthermore, Comertoglu et al teaches wherein the assistance integrator is further configured to: (vi) provide a result received from the backend service in response to processing the action to the customer during the automated session (See paragraph [0052]). 

t. 	As per claim 20, Comertoglu et al in view of Maes et al teaches the claimed invention as described above.  Furthermore, Comertoglu et al teaches wherein the assistance integrator is further configured, in (ii) to: engage the customer in one or more of: automated voice interactions, automated gesture-recognized video interactions, and automated written text interactions (See paragraph [0061, 0071 and 0077]).

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	U.S. Publication No. 2013/0124262 to Anchala teaches cross channel explicit feedback and corrective action framework.
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DJENANE BAYARD whose telephone number is (571)272-3878.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571)272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DJENANE M BAYARD/Primary Examiner, Art Unit 2444